                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 CHANSE T. STARR,

                       Plaintiff,

                      v.                              CAUSE NO. 1:19-CV-59-WCL-SLC

 ALLEN COUNTY COMMISSIONERS,
 et al.,

                      Defendants.

                                    OPINION AND ORDER

       Chanse T. Starr, a prisoner without a lawyer, filed a complaint (ECF 1) against

the Allen County Commissioners, Allen County Jail, Sheriff Gladeiux, Deputy Sheriff

Cpt. Cook, Unknown Allen County Jail Staff, and Allen County Jail Medical Staff

alleging he received inadequate medical treatment while housed at the Allen County

Jail. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers . . ..” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, pursuant to 28 U.S.C. § 1915A, this court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).
       Starr alleges that he suffers from seizures, and despite knowledge of his

condition, he was assigned to sleep in a top bunk. ECF 1 at 2. On February 14, 2018, in

the middle of the night, he had a seizure and fell out of the top bunk and injured his left

eye. Id. He states his roommate pushed the intercom for help and banged on the cell

door. Id. at 1-2. However, Allen County Jail staff refused to respond. Id. at 2. The next

day, on February 15, 2018, he reported the incident to Allen County Jail staff working in

unit 6-A, but nothing was done. Id. at 2. On February 16, 2018, Allen County Sheriff

Officer Lamb escorted Starr to the medical station to be treated. Id. A nurse told Officer

Lamb that Starr should be placed on the bottom bunk or floor. Id. Given these events,

Starr alleges the Allen County Jail staff acted with deliberate indifference because they

failed to provide proper medical treatment in a timely manner and failed to provide

measures to prevent this type of injury by forcing him to sleep on the top bunk four and

one-half feet off the ground. Id.

       While Starr’s allegations are concerning, Starr has not stated a claim against any

of the defendants that he has named in this lawsuit. Starr has sued the Allen County

Commissioners, but he has not alleged that the Board of Commissioners took any action

to prevent him from receiving medical treatment. The Allen County Commissioners are

not liable merely because they supervise other defendants. Respondeat superior is not

available under the circumstances alleged in the complaint. See Davis v. Povaleri, 2015

WL 2125081, *1 (S.D. Ind. 2015).

       Likewise, Starr has sued the Allen County Jail, but the jail is a building. It is not a

suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012).


                                              2
         As to Sheriff Gladeiux and Deputy Sheriff Cpt. Cook, it is not clear how they

personally prevented Starr from being treated for his injuries. “Only persons who cause

or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th

Cir. 2007). “[P]ublic employees are responsible for their own misdeeds but not for

anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). If these individuals

were not personally involved in violating Starr’s right to medical care, then he cannot

state a claim for monetary damages against them.

         Furthermore, Starr’s complaint includes unnamed defendants—Unknown Allen

County Jail Staff and Allen County Jail Medical Staff—he claims are responsible for

failing to provide him with appropriate medical care. However, as a practical matter

Starr’s case cannot proceed against unnamed defendants. See Wudtke v. Davel, 128 F.3d

1057, 1060 (7th Cir. 1997)(“[I]t is pointless to include lists of anonymous defendants in

federal court; this type of placeholder does not open the door to relation back under

Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.”). Therefore, he cannot proceed

against either the Unknown Allen County Jail Staff or the Allen County Jail Medical

Staff.

         While the complaint does not state a claim, Starr will be afforded an opportunity

to replead his claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025

(7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the amended

complaint, he should explain in his own words what happened, when it happened,

where it happened, who was involved, and how he was personally injured, providing

as much detail as possible.


                                             3
      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

(INND Rev. 8/16) and send it to Chanse T. Starr;

      (2) GRANTS Chanse T. Starr until June 28, 2019, to file an amended complaint on

that form; and

      (3) CAUTIONS Chanse T. Starr that if he does not respond by that deadline, this

case will be dismissed without further notice pursuant to 28 U.S.C. § 1915A because the

current complaint does not state a claim.

      SO ORDERED on May 31, 2019.

                                                s/William C. Lee
                                                JUDGE WILLLIAM C. LEE
                                                UNITED STATES DISTRICT COURT




                                            4
